                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           CASE NO. 5:20-CV-131-KDB-DCK

 JUDAMEYRE MCRAE,                                      )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )         ORDER
                                                       )
 NIAGARA BOTTLING, LLC,                                )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “Motion [To] Increase

financial damage amount” (Document No. 20) filed December 21, 2020. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and in the interests

of judicial economy and efficient case management, the undersigned will grant the motion.

         The undersigned construes pro se Plaintiff’s filing as a motion to amend the Complaint to

revise the claim for damages. The Court will allow Plaintiff’s request;         however, further

amendments, or extensions of time to amend, are unlikely to be allowed.

         IT IS, THEREFORE, ORDERED that pro se Plaintiff’s “Motion [To] Increase financial

damage amount” (Document No. 20) is GRANTED. Plaintiff may file a Second Amended

Complaint on or before January 5, 2021. Defendant shall file an Answer, or otherwise respond

to Plaintiff’s Second Amended Complaint, on or before January 22, 2021.

         SO ORDERED.
                                     Signed: December 22, 2020




      Case 5:20-cv-00131-KDB-DCK Document 21 Filed 12/22/20 Page 1 of 1
